 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00244-LJO-SKO
12                        Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                    PRETRIAL RELEASE; ORDER
13   vs.
                                                    JUDGE: Hon. Stanley A. Boone
14   BRYAN BARTUCCI,
15                       Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel after consultation with Pretrial Services, that Mr. Bartucci’s order of release
19   condition (7)(k) be modified by deletion the portion associated with “HOME DETENTION” and
20   in its place have as follows:
21          CURFEW: You are restricted to your residence every day from 9:00 pm to 6:00 am, or as
22   adjusted by the Pretrial Services office or supervising officer, for medical, religious services,
23   employment/schooling or court-ordered obligations. All other conditions not in conflict with this
24   order shall remain in full force and effect.
25   ///
26   ///
27   ///
28   ///
 1                                                          Respectfully submitted,
 2                                                          McGREGOR SCOTT
                                                            United States Attorney
 3
 4   DATED: January 15, 2020                                /s/ Kimberly A. Sanchez
                                                            KIMBERLY A. SANCHEZ
 5                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 6
 7
                                                            HEATHER E. WILLIAMS
 8                                                          Federal Defender

 9
10   DATED: January 15, 2020                                /s/ Charles J. Lee
                                                            CHARLES J. LEE
11                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
12                                                          BRYAN BARTUCCI

13
14                                               ORDER

15              IT IS SO ORDERED that pretrial release condition (7)(k) be modified by removing the

16   HOME DETENTION condition and in its place having, “CURFEW: You are restricted to your

17   residence every day from 9:00 pm to 6:00 am, or as adjusted by the Pretrial Services office or

18   supervising officer, for medical, religious services, employment/schooling or court-ordered

19   obligations. All other conditions not in conflict with this order shall remain in full force and

20   effect.”

21
22   IT IS SO ORDERED.

23   Dated:       January 15, 2020
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                      -2-
